                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

Shontaa Randolph,                               )
                                                )
                          Plaintiff,            )
                                                )
v.                                              )       Case No.: 2019 C 7704
                                                )
City of Chicago, et al.                         )       Judge: John J. Tharp, Jr.
                                                )
                          Defendants.           )       Magistrate Judge: Maria Valdez

                                       JOINT STATUS REPORT

       Now come the parties by and through their respective counsel and pursuant to the Third

Amended General Order dated April 24, 2020, the parties submit the following Joint Status Report:

       1.      Progress of discovery:           The parties served Mandatory Initial Discovery

disclosures upon each other in late February of 2020. Defendants served written discovery upon

Plaintiff on April 6, 2020 and Plaintiff served written discovery upon the Defendants on April 7,

2020. Answers to written discovery are due on May 26, 2020 and May 27, 2020 respectively.

       2.      Status of Unresolved Motions:            As of the filing of this Joint Status Report,

there are no pending motions.

       3.      Settlement efforts:        At this time, the parties do not request a settlement

conference.

       4.      Agreed Proposed Schedule/Alternative Proposals for next 45 days:              the

Parties intend to respond to written discovery and will begin scheduling depositions of the parties,

to take place in July, 2020.

       5.      Agreed Proposal of Revised Discovery/Dispositive Motion Schedule:             A fact

discovery closure of August 31, 2020 was previously set by Magistrate Judge Valdez on February



                                                    1
18, 2020. That deadline has been extended by the COVID-19 orders to November 16, 2020. The

Court has not previously set a Dispositive Motion Schedule.

       6.      Agreed actions for the Court to Take Without a Hearing: As of the filing of

this Joint Status Report, there are no actions for the Court to take without a hearing.

       7.      Phone Hearing:          At this time, a phone hearing is not necessary.

Respectfully submitted,

/s/Garrett Browne
Ed Fox
Garrett Browne
Ed Fox & Associates, Ltd.
300 West Adams Street
Suite 330
Chicago, IL 60606
        One of the Attorneys for Plaintiff

/s/ Mark D. Winistorfer
Mark Winistorfer, Assistant Corporation Counsel
Nathan Shine, Assistant Corporation Counsel
Allison Romelfanger, Assistant Corporation Counsel Supervisor
City of Chicago – Department of Law
30 N. LaSalle Street, Suite 900
Chicago, IL 60602
        Attorneys for Defendants




                                                  2
